Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 12, filed 26 April 2022, with respect to 112(a) rejection of claims 2-21 have been fully considered and are persuasive.  The 112(a) rejection of 26 January 2022 has been withdrawn. 
Applicant's arguments filed 26 April 2022 with respect to the 101 rejection have been fully considered but they are not persuasive. 	Applicant argues the claims are integrated into a practical application on pages 8-11 of the Remarks. The Examiner disagrees because the crux of the specification and the Applicant’s arguments is that exchanging MMS or SMS messages enables previously incompatible systems, but exchanging text messages through established connections such as the internet or mobile connections is a known functionality and no new connection is being established or created. 	Applicant further argues the claims contain significantly more than the abstract idea on pages 11-12 of the Remarks. The Amdocs case is not similar to the current facts because there is not distributed architecture that is providing something more than the current architecture of mobile or internet connections. The generic computer components are being utilized in a typical manner (ie exchanging messages through a connection) and under the BRI of the claims (see below 112(a) claim interpretation), sending a text message with a phone number to reply with payment information is not significantly more. Additionally, the cited art dates back to at least 2006, which is 9 years prior to the current earliest priority date. 	With respect to the amendments, Applicant has cited [00011]-[00015] and [00027]-[00041] as support for the claim amendments, but the Examiner is unable to find any support for the generation of a text message that is configured to enable the user device to perform those functions. As such the Examiner has interpreted this as a statement of intended use.
Applicant’s arguments filed 26 April 2022 with respect to the 102 rejection of claims 2-21 have been fully considered but they are not persuasive in light of the 112(a) issues arising from the claim amendments. 	Applicant has cited [00011]-[00015] and [00027]-[00041] as support for the claim amendments, but the Examiner is unable to find any support for the generation of a text message that is configured to enable the user device to perform those functions. As such the Examiner has interpreted this as a statement of intended use. Examiner notes a full search of the specification and reference was not completed in the limited time an interview allows, but upon review, the 102 rejection is maintained. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim amendments of 4/26/2022, specifically the generating, by the merchant device and using a payment provider server, a text message ... transmitting, by the merchant device, the text message to the user dev must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claim 2  is directed to a “method of indicating approval of a transaction using an image of a payment instrument”. 	Claim 2 is directed to the abstract idea of “processing a transaction using an image of a payment instrument” which is grouped under “organizing human activity… fundamental economic practice, commercial activity and managing interactions between people (following rules or instructions to process a transaction between a buyer and a merchant)” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 2 recites accessing transaction information, generating a text message, receiving buyer data including an image indicating a payment instrument, communication information to the payment provider server, and determining an approval of the transaction. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).		This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as the merchant device, the memory, the processor, the user device, and a payment provider server represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (MPEP 2106.05(f)&(h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of processing a transaction using an image of a payment instrument.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of processing a transaction using an image of a payment instrument using computer technology (e.g. a merchant device, user device, processor and memory). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
	Dependent claims 3-9, 11-16 and 18-21 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract ide of the claims and do not integrate the abstract idea into a practical application. In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The drawings and the specification fail to provide a disclosure of the amended limitations "generating" and "transmitting". The specification does not contain language such as “establish a connection” or generating a text message that is configured to enable the user device of the buyer to communicate buyer data with an image indicating a payment instrument…” and the drawings do not provide further disclosure. Fig 1 ‘113’ [00029] is the closest the support but only discloses providing a merchant MMS identifier, such as a phone number. The Examiner has interpreted the claim limitation as generating a text message with the merchant MMS number. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torossian US 2012/0232981.

As per claims 2, 10, and 17:	Torossian discloses a method comprising: accessing, at a merchant device, transaction information for a transaction between a buyer and a merchant associated with the merchant device (Fig 4A,¶¶ [0144]-[0146]); 	generating, by the merchant device and using a payment provider server, a text
message for a user device of the buyer, wherein the text message is configured to enable the user device of the buyer to communicate buyer data with an image indicating a payment instrument to a merchant endpoint, and wherein the text message comprises data usable to establish a connection with the merchant device and transmit the buyer data with the image indicating the payment instrument (Fig 2B ‘282’, Figs 2J, 2K, [0110]-[0117]);
	transmitting, by the merchant device, the text message to the user device (Fig 2B ‘282’, Figs 2J, 2K, [0110]-[0117]);	receiving, at the merchant device and from a user device associated with the buyer, buyer data including an image indicating a payment instrument, of the buyer, for use with the transaction, the buyer data indicating registration of the user device with a payment provider server for providing authorized payments to at least the merchant, the buyer data further indicating a merchant endpoint for sending communication, for transactions including the user device, to the payment provider server (¶¶ [0079]-[0080], [0111]-[0113], Figs 2J, ; 	communicating, by the merchant device and using the merchant endpoint, information to the payment provider server, the information indicating the transaction information and the payment instrument (Fig 1F, ¶¶ [0090]-[0092], 2A-E); and 	determining, by the merchant device and via the payment provider server, an approval of the transaction using the payment instrument, from the payment provider server, providing an indication of the confirmation to the user (Fig 1F [0090], [0095], 2C-E).
As per claim 3, 11, and 18:	Torossian further discloses the method of claim 2, further comprising registering, prior to accessing the transaction information, the merchant device with the payment provider server for accepting authorized payment from registered user devices with merchant endpoints identified in respective buyer data of the user devices (Fig 1B, ¶¶ [0073]-[0079]).
As per claim 4, 12, and 19:	Torossian further discloses the method of claim 2, further comprising registering, prior to accessing the transaction information, the merchant device with the payment provider server for accepting authorized payment from registered user devices without merchant endpoints identified in respective buyer data of the user devices, wherein the registering the merchant device further comprises receiving a seller endpoint identifier from the payment provider server for transactions -2-with user devices without merchant endpoints identified in the respective buyer data of the user devices (Fig 1B, ¶¶ [0073]-[0079]).
As per claims 5 and 13:	Torossian further discloses the method of claim 2, further comprising verifying the user device and the merchant device with the payment provider server for processing the transaction via the image indicating the payment instrument (¶¶ [0097]-[0100]).
As per claims 6, 14, and 20:	Torossian further discloses the method of claim 2, wherein the receiving of the image comprises accessing, via an input / output module of the merchant device, the image that is displayed by the user device (Fig 1E, [0088]-[0089], [0113]-[0114]) .
As per claims 7, 15, and 21:	Torossian further discloses the method of claim 2, wherein the receiving of the image comprises receiving the image from the user device via short-range communication transmitted by the user device (¶ [0079]).
As per claims 8 and 16:	Torossian further discloses the method of claim 2, wherein the image comprises a code for a limited use account identifier of the payment instrument (¶¶ [0079]-[0080], [0135]).
As per claim 9:	Torossian further discloses the method of claim 2, wherein during the information uniquely identifies a payment provider account associated with the buyer and verifies the buyer is requesting a payment transfer in connection with the transaction (Fig 1B, [0075], [0080], Fig 1F, [0093]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dodin US 2007/0203836.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692